DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-6, 11-15 are pending.  Applicant’s previous election of Group I, claims 1, 5-6, 11, 14 still applies, but withdrawn claims 12, 13, 15 are rejoined as explained below.
Response to Amendment
Applicant’s amendment of 07/05/22 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Storoska on 08/30/22.
Note: Claims 12, 13, 15, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
In claim 14, the word “is” was removed from the second line of the claim in the amendment of 01/21/20 but the strikethrough of the word has accidentally been left in the claims of 07/05/22 after it was removed, such that the word “is” has already been removed from claim 14, line 2, and the phrase should now properly read “Diels-Alder comonomer selected from…”.
In claim 15, the last line, please replace the word “comprising” with “is” so that that portion of the claim reads “varnish is the thermosetting resin composition of claim 1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim amendments are supported for the reasons set forth by Applicant via Applicant’s provided NPL documents and calculations as applied to the present disclosure, in particular the examples.
The previous 112 rejections are withdrawn due to Applicant’s amendment.  
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Wilson (previously cited), which does not disclose, teach or suggest, explicitly or inherently the composition as recited in claim(s) 1.  No other prior art references, considered alone or in combination with Wilson, disclose or suggest the limitations of claim(s) 1, explicitly or inherently.  
Wilson also does not render obvious the particular combination of ingredients as claimed, e.g., including benzoxazine resin and filler, and particular amounts, as claimed, which is especially relevant in light of the data in the present specification and the declaration of 01/21/20 which compares benzoxazine amounts within the claimed composition to comparative benzoxazine amounts outside the claimed scope to show that the claimed combination of ingredients and amounts results in markedly improved desmear properties, which properties are not suggested by the prior art.  The amendments also make the claims commensurate in scope with the data supporting the unexpected results.  Therefore, the data in the present Application establishes unexpected or surprising results over the prior art that are commensurate in scope with claim(s) 1.
The references cited in the corresponding foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 1, 5-6, 11, 14 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 06/07/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12, 13, 15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and therefore are allowable over the prior art for the same reasons set forth above.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 5-6, 11-15 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from thes examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787